C. Allen, J.
By the true construction of the report, the jury were warranted in finding that the defendant furnished the derrick, to be used, as it was actually used, in a particular work. In point of fact, it was unfit for use. The contractor, Dean, ought to have discovered its unfitness, but perhaps did not. However this may have been, the defendant would be responsible for the natural consequences of its use in the manner in which the defendant contemplated that it should be used. There is nothing to show that Dean used it otherwise than as the defendant expected that he would use it. The defendant is responsible for the consequences of what it intended to have done. Whether the injury to the plaintiff was a natural and probable consequence of the defendant’s neglect, was for the jury. Judgment on the verdict.